EXHIBIT 10.4 SCHEDULE A TO EXHIBIT 10.3 The following individuals entered into Director Retirement Agreements with The Ohio Valley Bank Company identified below which are identical to the Director Retirement Agreement, dated December 28, 2007, between Jeffrey E. Smith and The Ohio Valley Bank Company incorporated herein by reference to Exhibit 10.3 to Ohio Valley’s Annual Report on Form 10-K for fiscal year ending December 31, 2007 (SEC File No. 0-20914. Date of NameDirector Retirement Agreement Anna P. BarnitzDecember 28, 2007 Steven B. ChapmanDecember 28, 2007 Harold A. HoweDecember 28, 2007 Brent A. Saunders October 16, 2007 David W. ThomasJune 17, 2008 Roger D. WilliamsOctober 16, 2007 Lannes C. WilliamsonDecember 28, 2007 Thomas E. WisemanDecember 28, 2007
